95 Ga. App. 315 (1957)
97 S.E.2d 638
STRICKLAND
v.
FLOURNOY et al.
36599.
Court of Appeals of Georgia.
Decided March 14, 1957.
*316 S. B. Wallace, Wallace, Wallace & Wallace, for plaintiff in error.
Martin, Snow & Grant, contra.
QUILLIAN, J.
1. The measure of damages for the breach of a lease contract by the lessor is the difference between the rental price agreed upon and the actual value of the premises at the time of the breach. "Anticipated profits from a business intended to be carried on by the tenant upon the premises are not recoverable." Kenny v. Collier, 79 Ga. 743 (2) (8 S. E. 58); Red v. City Council of Augusta, 25 Ga. 386; Miner v. Graham, 60 Ga. App. 189 (3 S. E. 2d 211).
2. Where a petition alleges only special damages which are not recoverable, and does not pray for general or nominal damages, the plaintiff is not entitled to recover in any amount, although he would have been entitled to general or special damages had they been alleged. Barwick v. American Mfg. Co., 30 Ga. App. 761 (2) (119 S. E. 218); Truitt v. Rust & Shelburne Sales Co., 25 Ga. App. 62 (2) (102 S. E. 645); Hadden v. Southern Messenger Service, 135 Ga. 372 (69 S. E. 480); Stewart v. Western Union Telegraph Co., 83 Ga. App. 532 (3) (64 S. E. 2d 327); Beverly v. Observer Publishing Co., 88 Ga. App. 490 (3) (77 S. E. 2d 80). "Where a petition enumerates the items of special damage and this amount aggregates the exact sum sued for, it is assumed that the purpose of the plaintiff was simply to seek a recovery of his special damages, and that he waives the right to recover general and nominal damages. Hadden v. Southern Messenger Service, 135 Ga. 373 (3) (69 S. E. 480); Wright v. Smith, 128 Ga. 432 (57 S. E. 684); Hall v. Browning, 195 Ga. 423, 428 (24 S. E. 2d 392)." Stewart v. Western Union Telegraph Co., 83 Ga. App. 532, 535, supra.
The judge did not err in sustaining the general demurrer and dismissing the petition.
Judgment affirmed. Felton. C. J., and Nichols, J., concur.